Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 have been examined. Claims 1-20 have been rejected. 
 
Specification
The specification is objected to. In ¶ 0031, the specification writes, “a controller 100” and “the controller 100” in two places while in other places in the specification and Fig. 1, the controller is assigned to number 110. In addition, number 100 is assigned to the thermal circuit. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warwel et al. (Real-Time Thermal Monitoring of Power Semiconductors in Power Electronics Using Linear Parameter-Varying Models for Variable Coolant Flow Situations, Workshop on control and Modeling for Power Electronics, IEEE 2014).

As per claim 1, Warwel teaches a method for modeling a thermal circuit of a power inverter, the method comprising:
setting a first input node of the thermal circuit to a first measured temperature (p. 2 left col. ¶ 1, Fig. 3; Warwel teaches modeling a thermal circuit as illustrated in Fig. 3 using a temperature at the junction of IGBT and the diode node 2; this temperature corresponds to a first measure temperature, and the junction corresponds to a first input node);
setting a second input node of the thermal circuit to a second measured temperature (p. 2 left col. ¶ 1, Fig. 3; Warwel teaches using node 9 corresponding to the coolant temperature as another measured temperature; this coolant temperature corresponds to a second measure temperature for a second input node as recited);
determining at least one thermal characteristic of the thermal circuit using, at least, the first measured temperature (p. 2 left col. ¶ 1 – right col. ¶ 2; Warwel teaches defining state space model by state vector x defined by the temperatures Ti and conductance values Gi,j; these values are considered thermal characteristics of the thermal circuit using input temperature at the junction of IGBT and the diode node 2, which is the first measured temperature); and
determining an operating temperature of the thermal circuit based on the at least one thermal characteristic (p. 2 left col. ¶ 1; Warwel teaches modeling thermal model of the power module, heatsink, and coolant representing dynamic thermal behavior comprising determining temperatures of nodes within the thermal network; the thermal model for dynamic temperatures of the thermal network corresponds operating temperature of the thermal circuit based on the at least one thermal characteristic as recited).

As per claim 2, Warwel teaches the method of claim 1, wherein the power inverter is configured to drive an electric propulsion motor of an associated vehicle (p. 1 left col. 

As per claim 3, Warwel teaches the method of claim 1, wherein the thermal circuit includes at least one power source (p. 1 left col. section 1 Introduction ¶ 1; Warwel teaches a power converter, which corresponds to a power source). 

As per claim 4, Warwel teaches the method of claim 1, wherein the at least one thermal characteristic includes a temperature at a node of the thermal circuit (p. 2 left col. ¶ 1; Warwel teaches modeling thermal model of the power module, heatsink, and coolant representing dynamic thermal behavior comprising determining temperatures of nodes within the thermal network).

As per claim 5, Warwel teaches the method of claim 1, further comprising determining a plurality of other thermal characteristics of the thermal circuit using, at least, the first measured temperature and the second measured temperature (p. 2 left col. ¶ 1 – right col. ¶ 2; Warwel teaches defining state space model by state vector x defined by the temperatures Ti and conductance values Gi,j; these temperatures Ti  corresponding to nodes in the thermal circuit network are determined based on temperature at the junction of IGBT and the diode node 2, which is the first measured temperature and coolant temperature, corresponding to the second temperature).

As per claim 6, Warwel teaches the method of claim 1, further comprising determining a first power loss value associated with the first input node (p. 3 left col. ¶ 1-2; Warwel teaches determining power loss of IGBT, which is the first input node).

As per claim 8, Warwel teaches the method of claim 1, wherein one of the first input node and the second input node includes an insulated-gate bipolar transistor temperature input node (p. 2 left col. ¶ 1, Fig. 3; Warwel teaches modeling a thermal circuit as illustrated in Fig. 3 using a temperature at the junction of IGBT, an insulated-gate bipolar transistor, and the diode node 2; this temperature corresponds to a first measure temperature) and the other of the first input node and the second input node includes a coolant temperature input node (p. 2 left col. ¶ 1, Fig. 3; Warwel teaches using node 9 corresponding to the coolant temperature as another measured temperature; this coolant temperature corresponds to a second measure temperature for a second input node as recited).

As per claim 9, Warwel teaches a thermal circuit modeling system comprising: 
a thermal circuit associated with a power inverter having at least a first input node and a second input node (p. 2 left col. ¶ 1, Fig. 3; Warwel teaches modeling a thermal circuit as illustrated in Fig. 3 using a temperature at the junction of IGBT and the diode node 2; this junction is the first input node; node 9 as taught by Warwel in p. 2 left col. ¶ 1, Fig. 3 correponds to second node as recited; p. 1 right col. ¶ 3, Warwel teaches a power converters for EVs or HEVs; a power converter corresponds to a power inverter; ); and 
a controller (p. 3 right col. last paragraph; Warwel teaches a micro controller to perform computation according to state space model, see eq. (1) on p. 2 left col.; this micro controller corresponds to the recited controller) configured to:
set the first input node of the thermal circuit to a first measured temperature (p. 2 left col. ¶ 1, Fig. 3; Warwel teaches modeling a thermal circuit as illustrated in Fig. 3 using a temperature at the junction of IGBT and the diode node 2; this temperature corresponds to a first measure temperature, and the junction corresponds to a first input node);

determine at least one thermal characteristic of the thermal circuit using, at least, the first measured temperature (p. 2 left col. ¶ 1 – right col. ¶ 2; Warwel teaches defining state space model by state vector x defined by the temperatures Ti and conductance values Gi,j; these values are considered thermal characteristics of the thermal circuit using input temperature at the junction of IGBT and the diode node 2, which is the first measured temperature); and
determine an operating temperature of the thermal circuit based on the at least one thermal characteristic (p. 2 left col. ¶ 1; Warwel teaches modeling thermal model of the power module, heatsink, and coolant representing dynamic thermal behavior comprising determining temperatures of nodes within the thermal network; the thermal model for dynamic temperatures of the thermal network corresponds operating temperature of the thermal circuit based on the at least one thermal characteristic as recited).

As per claim 10, these limitations have already been discussed in claim 2. They are, hence, rejected for the same reasons.

As per claim 11, these limitations have already been discussed in claim 3. They are, hence, rejected for the same reasons.

As per claim 12, these limitations have already been discussed in claim 4. They are, hence, rejected for the same reasons.

As per claim 13, these limitations have already been discussed in claim 5. They are, hence, rejected for the same reasons.

As per claim 14, these limitations have already been discussed in claim 6. They are, hence, rejected for the same reasons.

As per claim 16, these limitations have already been discussed in claim 8. They are, hence, rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Warwel et al. as applied to claims 6 and 14 above, and further in view of Lee et al. (WO 2020/013457).

As per claim 7, Warwel teaches the method of claim 6, but does not teach further comprising determining a coolant flow rate using the first power loss value. 
However, Lee teaches:
determining a coolant flow rate using the first power loss value (¶ 6 under section BACKGROUND ART, ¶ 1-2 under TECH-SOLUTION section).


As per claim 15, these limitations have already been discussed in claim 7. They are, hence, rejected for the same reasons. 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Warwel et al. in view of Lee et al. (WO 2020/013457), provided with PTO-892.

As per claim 17, Warwel teaches a method for controlling a coolant flow rate of a modeled thermal circuit power inverter, the method comprising:
setting a first input node of a modeled thermal circuit associated with the power inverter to a first measured temperature (p. 2 left col. ¶ 1, Fig. 3; Warwel teaches modeling a thermal circuit as illustrated in Fig. 3 using a temperature at the junction of IGBT and the diode node 2; this temperature corresponds to a first measure temperature, and the junction corresponds to a first input node);
setting a second input node of the modeled thermal circuit to a second measured temperature (p. 2 left col. ¶ 1, Fig. 3; Warwel teaches using node 9 corresponding to the coolant temperature as another measured temperature; this coolant temperature corresponds to a second measure temperature for a second input node as recited);
determining at least one thermal characteristic of the modeled thermal circuit using, at least, the first measured temperature (p. 2 left col. ¶ 1 – right col. ¶ 2; Warwel teaches x defined by the temperatures Ti and conductance values Gi,j including power loss of IGBT, see p. 3 left col. ¶ 2; this power loss is considered a thermal characteristics of the thermal circuit using input temperature at the junction of IGBT and the diode node 2, which is the first measured temperature);
determining a first power loss value at the first input node (p. 3 left col. ¶ 2; Warwel teaches evaluating power loss of IGBT, which is at the first input node);
Warwel does not teach:
determining the coolant flow rate of the power inverter based on the at least one thermal characteristic; and
selectively adjusting the coolant flow rate of the modeled thermal circuit based on the first power loss value.
However, Lee teaches:
determining the coolant flow rate of the power inverter based on the at least one thermal characteristic (¶ 6 under section BACKGROUND ART, ¶ 1-2 under TECH-SOLUTION section; Lee teaches determining coolant flow rate of the power inverter based on power loss of the IGBT); and
selectively adjusting the coolant flow rate of the modeled thermal circuit based on the first power loss value (¶ 6-10; Lee teaches determining coolant flow rate based on power loss of an IGBT and increasing flow rate of cooling water supplied to the inverter).
Warwel and Lee are analogous art because they are in the same field of inverter device for an electric vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Warwel and Lee. One of ordinary skill in the art would have been motivated to make such a combination because Lee’s teachings would have helped confirm the abnormality of the cooling water to prevent damage to the power device (¶ 1 under section ADVANTAGEOUS-EFFECTS).

As per claim 18, Warwel and Lee in combination teach the method of claim 17, Warwel further teaches wherein the at least one thermal characteristic includes a temperature at a node of the modeled thermal circuit (p. 2 left col. ¶ 1; Warwel teaches modeling thermal model of the power module, heatsink, and coolant representing dynamic thermal behavior comprising determining temperatures of nodes within the thermal network).

As per claim 19, Warwel and Lee in combination teach the method of claim 17, Warwel further teaches further comprising determining a plurality of other thermal characteristics of the modeled thermal circuit using, at least, the first measured temperature and the second measured temperature (p. 2 left col. ¶ 1 – right col. ¶ 2; Warwel teaches defining state space model by state vector x defined by the temperatures Ti and conductance values Gi,j; these temperatures Ti  corresponding to nodes in the thermal circuit network are determined based on temperature at the junction of IGBT and the diode node 2, which is the first measured temperature and coolant temperature, corresponding to the second temperature).

As per claim 20, Warwel and Lee in combination teach the method of claim 17, Warwel further teaches wherein one of the first input node and the second input node includes an insulated-gate bipolar transistor temperature input node and the other of the first input node and the second input node includes a coolant temperature input node (these limitations have already been discussed in claim 8; they are, hence, rejected for the same reasons).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148